DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with Cody Stump on November 5, 2021.
The application has been amended as follows: 
1.	(currently amended)  An amusement park transportation system comprising:
	a plurality of separated park areas;
	an autonomous vehicle configured to drive along ground surface vehicle paths within the plurality of separated park areas, the autonomous vehicle comprising a gondola attachment integrally coupled to a roof of the autonomous vehicle; 
	a gondola system configured to transport the autonomous vehicle between the separated park areas, the gondola system comprising a gondola arm and a locking device coupled to an end of the gondola arm, the locking device configured to engage with the gondola attachment; and
a control system configured to operate the autonomous vehicle to:
engage with [[a]] the locking device of the gondola system via the gondola attachment to secure the autonomous vehicle to the gondola system to facilitate transport of the autonomous vehicle between the separated park areas by the gondola system; and 
disengage [[with]] the locking device of the gondola system from the gondola attachment to allow the autonomous vehicle to drive along the ground surface vehicle paths within at least one separated park area of the plurality of separated park areas.

2.-5.	(cancelled)   



7.	(original)  The amusement park transportation system of claim 6, wherein a gondola station of the plurality of gondola stations comprises a guide rail configured to contact a side of the autonomous vehicle to guide the autonomous vehicle to an engagement position within the gondola station.

8.	(original)  The amusement park transportation system of claim 6, wherein a gondola station of the plurality of gondola stations comprises a sub-surface positioning system disposed beneath a surface of a gondola drive path and configured to contact wheels of the autonomous vehicle to guide the autonomous vehicle to an engagement position within the gondola station.

9.	(original)  The amusement park transportation system of claim 1, comprising a controller of the control system, wherein the controller is configured to:
	receive a first signal indicative of a first location of the autonomous vehicle;
	receive a second signal indicative of a second location from a user interface of the autonomous vehicle; and
	provide a third signal to a vehicle controller of the autonomous vehicle to cause the autonomous vehicle to travel from the first location to the second location.

10.	(original)  The amusement park transportation system of claim 9, wherein the first location is disposed in a first park area, and the second location is disposed in a second park area that is geographically separate from the first park area, and wherein, based on the third signal, the vehicle controller is configured to cause the autonomous vehicle to engage with the gondola system to travel from the first location to the second location.

11.	(previously presented)  The amusement park transportation system of claim 10, wherein the first park area is geographically separated from the second park area by one or more obstacles, and wherein the one or more obstacles comprises a public roadway, a body of water, a land form, or a combination thereof.

12.	(currently amended)  An autonomous vehicle transportation system, comprising:
a gondola system configured to provide a gondola path between at least two separated park areas, the gondola system comprising a gondola arm and a locking device coupled to an end of the gondola arm; 
	a vehicle configured to at least partially autonomously drive along surface vehicle paths of ground surfaces within the separated park areas and comprising a gondola attachment integrally coupled to a top portion of the vehicle, wherein the gondola attachment is configured to support a weight of the vehicle, and wherein the gondola attachment is 
engage with the locking device of the gondola system to allow the gondola system to carry the vehicle along the gondola path from a first area of the at least two separated park areas to a second area of the at least two separated park areas; and 
disengage from the locking device of the gondola system to allow the vehicle to move along a portion of the surface vehicle paths of ground surfaces within the second area; and
a controller configured to maneuver the vehicle into an engagement position relative to the gondola.

13.	(cancelled)  

14.	(currently amended)  The autonomous vehicle transportation system of claim 13, wherein the gondola attachment comprises a convex surface, wherein the locking device coupled to the end of the gondola arm comprises a concave surface, and wherein the convex surface of the gondola attachment is configured to move along the concave surface of the locking device 

15.	(previously presented)  The autonomous vehicle transportation system of claim 13, wherein the vehicle comprises wheels configured to drive the vehicle along the surface vehicle paths of ground surfaces, wherein the gondola attachment is configured to engage with the gondola arm based on a position of the wheels.

16.	(original)  The autonomous vehicle transportation system of claim 15, wherein the wheels are configured to switch between a retracted position and an extended position, and wherein movement from the retracted position to the extended position is configured to cause the locking tool to engage with the gondola arm.

17.	(original)  The autonomous vehicle transportation system of claim 12, wherein the gondola attachment comprises a gondola arm integrally coupled to the top portion of the vehicle, and wherein the gondola arm comprises a grip configured to engage with a cable of the gondola system.

18.	(original)  The autonomous vehicle transportation system of claim 12, wherein the vehicle comprises a seat configured to support a passenger.  

19.-23.	(cancelled)

REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
As previously cited, Zamorano Morfin discloses an autonomous vehicle system that transports cabins via a gondola system from an origin to destination location. However, Zamorano Morfin fails to teach that the autonomous vehicles are configured drive along ground surface vehicle paths. While Zamorano Morfin does disclose that the cabins are configured to be attached to the gondola system using trolley-like retractable arms, the disclosure of Zamorano Morfin does not explicitly teach engaging and disengaging the autonomous vehicle from the gondola system via a locking device.
Valdespino was utilized in the previous Office Action to supplement the deficits of Zamorano Morfin. While Valdespino discloses engaging and disengaging ground-based equipment from an aerial-based mode of transport, Valdespino merely performs the engaging and disengaging with cable tethers and not a gondola arm and a locking device coupled to the end of the gondola arm. 
Ochi (U.S. Patent No. 6,210,284) discloses a cable driven amusement park ride that transports motorized passenger vehicles. While Ochi discloses methods for securing passenger vehicles into the cable driven ride, Ochi fails to teach a gondola arm and a gondola attachment integrally coupled to the roof of the vehicle. Ochi also fails to explicitly teach that the vehicles may be autonomous vehicles.
None of the prior art of record, taken either together or in combination, teach the elements of the independent claims. For these reasons, the Applicant’s invention is distinguished over the prior art of record.
Claims 6-11 are dependent on claim 1 and are thereby allowable. Independent claim 12 is allowable because it recites parallel limitations as claim 1. Claims 14-18 are dependent on claim 12 and are also thereby allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662   

                                                                                                                                                                                                     /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662